Ceben, J.
delivered the opinion of the court.
This is a- presentment for permitting a slave to go about the country, under the pretext of practising medicine. It is admitted the slave, Jack, owned by the defendant below, did practice medicine extensively with the permission of his master. It is insisted, however, that he did not make a pretext of practis-ing medicine for the accomplishment of any unlawful ends, but that he is a Iona fide physician, of skill and character, and that he had no other object in going about the country, than to heal the sick, who desired his services. And such a case, it is contended, does not fall within the provisions of the act of 1831, ch. 103, sec. 3, (C. Sc N. 262.) The language of that act is: “If any owner or other person, having the charge of a slave or slaves, shall permit him or them to go about the country under the pretext of practising medicine, or healing the sick, he, she, or they shall be liable to presentment or indictment, as in the preceding section of this act; and such slave on arrest and *423conviction, shall receive, by the order of the Justice trying him, a number of lashes not exceeding twenty-five.”
The context of the act shows, that the legislature*was guarding against seditions, or insurrectionary movements on the part of the slaves. • The better to prevent such disturbances assemblages of slaves, in unusual numbers, or under suspicious circumstances, are prohibited, unless expressly authorized by the owners. And any person knowingly permitting such assemblages on his land or premises, may be presented or indicted, and on conviction, fined at the discretion of the court.
Then comes the third section above quoted. The object of this section is the same indicated in the preceding section. A slave under pretence of practising medicine, might convey intelligence from one plantation to another, of a contemplated in-surrectionary movement; and thus enable the slaves to act in concert to a considerable extent, and perpetrate the most shocking masacres. To prevent this, it was thought most safe to prohibit slaves from practising medicine altogether. And this we understand is the meaning and import of the third section of the act of 1831.
It is true, the word “pretext” is used, but'we understand the . legislature as assuming, that the practice of medicine by a slave, would be a pretext.
If the State must show, that the slave, really in point of fact, had some unlawful design, and the practice of medicine was a mere pretence to cover that design, the object of the law would be wholly defeated. The evil which the law intended to prevent, must have already existed, thereby to establish the pretext.. But the whole scope of the statute shows, that the object was to prevent the dreaded dangers, by punishing such acts as might tend to produce or facilitate the execution of the evils which a prudent foresight contemplated as probable.
We think, therefore, that there is no error in this record, and order that the judgment be affirmed.